February 27, 2009 Mr. John Reynolds Assistant Director Division of Corporation Finance Office of Beverages, Apparel and Health Care Services United States Securities and Exchange Commission 100 F Street, North East Washington, D.C. 20549 Re: Your letter dated January 30, 2009 (copy attached) Charming Shoppes, Inc., File No. 000-07258 Form 10-K for the year ended February 2, 2008 Schedule 14A filed April 2, 2008 Form 10-Q for the fiscal quarter ended November 1, 2008 Dear Mr. Reynolds: The following information is provided in response to your letter of January 30, 2009.Unless the context indicates otherwise, the term “Company” as used herein refers to Charming Shoppes, Inc., and the term “Commission” as used herein refers to the United States Securities and Exchange Commission.Additionally, the term Fiscal 2009 refers to the fiscal year ended January 31, 2009, and the term Fiscal 2008 refers to the fiscal year ended February 2, 2008.The boldface headings in the following information refer to the headings and numbered comments included in your letter, and are listed in the order that they appear in your letter. Mr. John Reynolds Securities and Exchange Commission February 25, 2009 Page 2 Form 10-K for the year ended February 2, 2008 Management Discussion & Analysis of Financial Condition and Results of Operations, page 28 Critical Accounting Policies, page 32 Inventories, page 33 1. We note that a failure to properly estimate markdowns and shrinkage could result in a overstatement or understatement of inventory cost. Please expand your analysis of the estimates made in the valuation of inventories to provide a description of how you arrive at the estimates made, a description of how much the estimates have changed in the past, and a quantification of the sensitivity of your estimates to change based upon changes that are reasonably likely to occur and would have a material effect on your financial statements. Response: The Company’s estimate of inventory shrink is based on the results of its annual store inventory observations which occur throughout the fiscal year for each of its brands.In addition to the annual store observations, we also perform target store observations which focus on high-shrink stores as determined by the Loss Prevention department.Individual store observation results are reviewed on a dollar and unit basis compared to prior store observation results to identify potential issues for follow-up and resolution by the Loss Prevention department.The results of the observations are then posted to the perpetual inventory system, which tracks inventory at the individual SKU number level.Shrink rates based on store observation results are used to accrue estimated shrink from the annual store observation date to period end.Cycle counts are performed at the Company’s distribution centers and the results of the cycle counts are recorded to the perpetual inventory system.The Company’s historical consolidated shrink rates have remained relatively consistent and have ranged within 1.5% to 2.5% of net sales. As described in Note 1 to the consolidated financial statements, the Company utilizes the retail inventory method to reflect inventories at the lower of cost or market.The Company’s perpetual inventory system maintains original retail price, purchase order cost and current retail price at the individual SKU number level.The Company utilizes both permanent and promotional markdowns as part of its merchandising strategy.Permanent markdowns are reductions in the retail price of inventory that are reflected on the sales ticket and in the perpetual inventory system, therefore impacting the cost of the inventory on-hand.Promotional markdowns, such as a percentage off of current ticketed price, are recorded only as merchandise is sold, therefore not impacting the retail value of inventory on-hand in the perpetual system.Promotional markdowns are usually temporary in nature and as such are not accounted for as permanent reductions in the retail price of the merchandise until the inventory is sold.When it is determined that merchandise on promotional markdown will not be sold again at its pre-promotional price, a permanent markdown is recorded in the perpetual inventory system. Mr. John Reynolds Securities and Exchange Commission February 25, 2009 Page 3 Inventories, page 33 (continued) At the end of each quarter the Company performs a review of merchandise that is currently on promotional markdowns and identifies at a SKU-number level the merchandise that will not be sold above its current promotional price.As such promotional markdowns have not yet been recorded in the perpetual inventory system as permanent markdowns, a markdown reserve is recorded to properly record the inventory at the lower of cost or market using the retail inventory method.The Company’s markdown reserve has consistently been higher at the end of its first and third fiscal quarters consistent with the higher level of inventory on-hand in these quarters.Due to the seasonal nature of the merchandise in the stores, the Company must liquidate seasonal inventory by the end of each season (Spring, Summer, Fall, and Winter), which typically corresponds with our fiscal quarter periods.Accordingly, the estimate of markdowns required at the end of each quarter will fluctuate depending on the level of on-hand seasonal merchandise which management estimates will not be sold above its current promotional price. The Company agrees to expand and conform its disclosures in its Fiscal 2009 Form 10-K to be filed in March 2009 with the Commission under “Critical Accounting Policies - Inventories” as follows: We value our merchandise inventories at the lower of cost or market using the retail inventory method (average cost basis).We adjust the valuation of inventories at cost and the resulting gross margins in proportion to markdowns and shrinkage on our retail inventories.The retail inventory method results in the valuation of inventories at the lower of cost or market when markdowns are currently taken as a reduction of the retail value of inventories.The majority of these “permanent markdowns”, and the resulting adjustments to the carrying cost of our inventories, are recorded in our inventory costing system when the actual ticketed selling price of an item is reduced and are therefore not subject to significant estimates on the part of management.However, at the end of each quarter we perform a review of merchandise that is currently on promotional markdowns (which is considered a “temporary markdown”) and identify at a SKU-number level the merchandise that will not be sold again above its current promotional price.As such promotional markdowns have not yet been recorded in the perpetual inventory system as permanent markdowns, we record a markdown reserve to properly record the inventory at the lower of cost or market using the retail inventory method.Our estimation of markdown reserves involves certain management judgments and estimates that can significantly affect the ending inventory valuation at cost, as well as the resulting gross margins.The markdown reserve will fluctuate depending on the level of seasonal merchandise on-hand, the level of promotional activity, and management’s estimate of our ability to liquidate such promotional inventory above its current promotional price in the future.Our failure to properly estimate markdowns currently could result in an overstatement or understatement of inventory cost under the lower of cost or market principle. As of January 31, 2009 and February 2, 2008, our total reserves for these types of markdowns were $11.1 million and $8.9 million, respectively.Historically, we have not had significant variances in our estimates of these markdown reserves and the actual markdown experience for which these reserves were established. We perform physical inventory observations at least once annually at each of our stores.For stores with higher than average inventory loss rates, we may perform physical inventory observations more frequently.Actual inventory losses are recorded in our financial statements at the time these physical inventory observations are performed.During the periods between our physical inventory observations and our period-end reporting dates, we record a reserve for estimated inventory losses, or shrinkage.Our estimates for shrinkage are based on actual inventory losses identified from the results of actual physical inventory counts at our stores and distribution centers.Historically, our physical inventory losses have averaged between 1.5% and 2.5% of our net sales.At January 31, 2009 and February 2, 2008, our reserves for estimated inventory shrinkage were $2.0 million and $3.5 million, respectively. Mr. John Reynolds Securities and Exchange Commission February 25, 2009 Page 4 Results of Operations, page 42 2. You state in the first risk factor on page 17 that you purchase a significant portion of your apparel directly in foreign markets and the decreased value of the U.S. dollar against foreign currencies increased the cost of products purchased from foreign markets. Moreover, you indicate that continued weakening of the U.S. dollar against foreign currencies will further increase your costs. Please expand your discussion and analysis to describe the material changes in the costs of products purchased in foreign markets in relation to the decreased value of the U.S. dollar against foreign currencies. Refer to Item 303(a) (3) of Regulation S-K for additional guidance. Response: While the Company has indicated a risk related to products purchased from foreign markets, it mitigates this risk by having all purchase orders denominated in U.S. dollars and settling all purchase transactions in U.S. dollars, thus reducing its exposureto foreign currency fluctuations. Additionally, the Company sources its products throughout various countries as well as domestically, and this geographic diversification of the sourcing networkprovides the Company the flexibility to locatealternate sources for productsin order to meet its pricing targets. The Company agrees to update this risk factor in its Fiscal 2009 Form 10-K to be filed in March 2009 with the Commission to clarify that its foreign purchases are denominated in U.S. dollars and the risk primarily relates to the impact a weakening U.S.dollar would have on its purchases as follows: We rely on foreign sources of production We purchase a significant portion of our apparel directly in foreign markets and indirectly through domestic vendors with foreign sources.We face a variety of risks generally associated with doing business in foreign markets and importing merchandise from abroad.Such risks include (but are not necessarily limited to): ● political instability; ● increased security requirements applicable to imported goods; ● trade restrictions; ● imposition of or changes in duties, quotas, taxes, and other charges on imports; ● currency and exchange risks; ● issues relating to compliance with domestic or international labor standards; ● concerns over anti-dumping; ● delays in shipping; or ● increased costs of transportation. Mr. John Reynolds Securities and Exchange Commission February 25, 2009 Page 5 Results of Operations, page 42 (continued) New requirements could be proposed that would have an impact on the trading status of certain countries and could include retaliatory duties or other trade sanctions that, if enacted, could increase the cost of products purchased from suppliers in such countries or restrict the importation of products from such countries.Our purchasing patterns are dictated by our seasonal inventory requirements.We typically enter into purchase commitments with our vendors for seasonal inventories up to 6 months ahead of when we take delivery on those products.All of our purchase commitments with foreign vendors are denominated in U.S. dollars, and purchases under those commitments are settled in U.S. dollars.These arrangements provide a natural hedge to the impacts ofchanges in the value of the U.S. dollar relative to the foreign currencies in the countries from which we source our products during the period from when we enter into purchase commitments with our vendors towhen we take delivery of the products.However, changes in the value of the U.S. dollar relative to other currencies can impact the negotiated pricing for products when comparing one seasonal buying period to another.We have a network of countries and vendors from which we can source, but additional weakening of the U.S. dollar in relation to those foreign currencies could negatively impact the cost of our foreign source products.The future performance of our business will depend on our foreign suppliers and may be adversely affected by the factors listed above, which are beyond our control. Consolidated Balance Sheets, page 68 3. We calculate that your prepayments and other current assets represent approximately 19% and 17% of your total current assets for the periods ended February 2, 2008 and February 3, 2007, respectively. Please state separately, in the balance sheets or in a note thereto, amounts in excess of five percent of total current assets. Refer to Rule 5-02(8) of Regulation S-X. Response: The line item “Prepayments and other” is composed of two classes of assets as defined by Rule 5-02(8) of Regulation S-X: Prepaid expenses consisting of prepaid rent, prepaid insurance, prepaid marketing, prepaid income taxes; and other current assets such as third-party credit card receivables.In accordance with Rule 5-02(8) of Regulation S-X, “other current assets” should be stated separately, in the balance sheet or in a note thereto, if any individual other current assets are in excess of five percent of total current assets.There are no individual other current assets that exceed five percent of total current assets that would require separate disclosure in the Company’s balance sheets or in a note thereto, and therefore the Company elected to combine the asset classes of prepaids and other current assets into the “Prepayments and other” line item on the face of the consolidated financial statements. The Company acknowledges that due to the significance of the caption in relation to total current assets, the inclusion of disclosures regarding the types of assets included in “prepayments and other” would be approriate supplemental disclosure.Accordingly, the Company will add disclosures in its notes to its Fiscal 2009 Form 10-K to be filed in March 2009 with the Commission of the types of assets included in the caption “prepayments and other.” Mr. John Reynolds Securities and Exchange Commission February 25, 2009 Page 6 Note 1. Summary of Significant Accounting Policies, page 73 4. We note that you record a reserve for estimated future sales returns based on an analysis of actual returns. Please disclose a rollforward of your sales returns reserve pursuant Rule 5-04(c) of Regulation S-X. Response: The Company agrees to provide the followingrollforward of its sales returns reserve in Schedule II to be includedin its Fiscal 2009 Form 10-K to be filed in March 2009 with the Commission: (in thousands) Balance at Beginning of Year Additions Charged to Income Adjustments and Deductions Balance at End of Year Fiscal year ended February 3, 2007: Allowance for effect of sales returns $ 3,608 $ 125,449 $ 126,401 $ 2,655 Fiscal year ended February 2, 2008 Allowance for effect of sales returns 2,655 107,547 108,040 2,162 Fiscal year ended January 31, 2009 Allowance for effect of sales returns Note 8. Long-Term Debt, page 95 5. We note in the second paragraph of page 96 that the conversion rate of your 1.125% Senior Convertible Notes is subject to adjustment upon certain events. Please tell us what constitutes those certain events, and explain to us how you considered the guidance in EITF 00-19 in determining whether the notes are conventionally convertible. Furthermore, tell us how you considered the guidance in EITF 07-5 in providing disclosure of the impact that recently issued accounting standards will have on your financial statements in your Form 10-K for the fiscal year ended January 31, 2009, pursuant to SAB Topic 11 :M. Response: The applicable conversion rate of the 1.125% Senior Convertible Notes (“Notes”) will be subject to adjustment upon the occurrence of any of the following events, except that if a holder is entitled to participate on the relevant distribution or payment date in a distribution in clauses (2), (3) or (4) below without converting its notes (based on the applicable conversion rate in effect immediately before the relevant ex-dividend date) then no additional conversion rate adjustment shall be made in connection with such distribution: (1) If we issue our common stock as a dividend or distribution on our common stock or if we effect a share split or share combination (2) If we distribute to all, or substantially all, holders of our common stock any rights, warrants or options entitling them for a period of not more than 60 days after the date of issuance thereof to subscribe for or purchase our common stock at an exercise price per share of our common stock less than the average of the closing sale prices of our common stock for the 10 consecutive trading day period ending on the business day immediately preceding the time of announcement of such issuance Mr. John Reynolds Securities and Exchange Commission February 25, 2009 Page 7 Note 8. Long-Term Debt, page 95 (continued) (3) If we distribute shares of our capital stock, evidences of indebtedness or other assets or property to all, or substantially all, holders of our common stock, excluding: o Dividends, distributions, rights, warrants or options referred to in clauses (1) or (2) above; o Dividends or distributions paid exclusively in cash; and o Spin-offs (4) If we make any cash dividend or distribution to all, or substantially all, of the holders of our outstanding common stock (5) If we or any of our subsidiaries makes a payment in respect of a tender offer or exchange offer for our common stock, to the extent that the cash and value (which will be, except for the value of traded securities, as determined by our board of directors) of any other consideration included in the payment per share of our common stock exceeds the closing sale price of a share of our common stock on the trading day next succeeding the last date on which tenders or exchanges may be made pursuant to such tender or exchange offer Because our convertible notes (the “Notes”) can be converted in a form other than all cash or all stock, the Company concluded that the notes were not “conventionally convertible” as described in paragraph 4 of EITF 00-19 without having to consider the adjustment features, which would also have resulted in the instrument not being “conventional convertible” debt under the expanded guidance in EITF 05-2.As a result, when the Company evaluated the Notes to determine if the embedded conversion feature required bifurcation from the debt we considered all the criteria in EITF 00-19, including the provisions contained in paragraphs 12–32 of EITF 00-19. To summarize, we evaluated the embedded conversion option for an exception from bifurcation under paragraph 11(a) of SFAS 133, which provides that contracts issued or held by the reporting entity that are both (1) indexed to its own stock and (2) classified in stockholder’s equity in its statement of financial position would not be considered derivative instruments for purposes of applying SFAS 133. EITF 01-06 and EITF 00-19 provide guidance for determining if the financial instrument is indexed to a company’s stock and if the financial instrument should be classified in equity, In accordance with EITF 90-19, the Notes can be accounted for as convertible debt if the conversion option is not bifurcated. In evaluating whether the conversion features of the Company’s Notes were considered indexed to the Company’s own stock, we considered that the notes are convertible a) immediately preceding maturity, b) if certain common stock trading price conditions are met, c) if certain bond trading prices relative to parity amounts are met, d) on certain specified corporate transactions (including certain distributions or “fundamental changes” as defined). Each of those triggers for conversion are deemed to be indexed to the Company’s stock within the meaning of EITF 01-6 because (1) the provisions are based upon the trading price of the Company’s stock, (2) the contingent events are not an observable market or an observable index and (3) once the contingent event occurs, the settlement amount is based solely on the Company’s stock. Therefore, we concluded that the first requirement under paragraph 11 (a) of SFAS 133 was met. We further subjected the terms of our Notes to all of the criteria in EITF 00-19, including paragraphs 12-32 of EITF 00-19 to determine if the conversion option, if freestanding, would be classified in shareholders’ equity.Based on a detail review of such criteria (i.e., ability to settle in unregistered shares, sufficient shares authorized and unissued, etc), we concluded the conversion feature in the Company’s convertible debt met the requirements of EITF 00-19 in its entirety, and thus the second requirement under paragraph 11 (a) of SFAS 133 was met. Mr. John Reynolds Securities and Exchange Commission February 25, 2009 Page 8 Note 8. Long-Term Debt, page 95 (continued) Accordingly, the conversion feature is not required to be bifurcated under the exception in paragraph 11(a) of SFAS 133 and should be accounted for as one instrument in accordance with APB 14.APB 14 states that no portion of the proceeds from the issuance of the following type of convertible debt securities should be accounted for as attributable to the conversion feature (that is, bifurcated and accounted for separately). The Company is currently evaluating the impact of EITF 07-5 on its financial statements and will include the estimated impact of adoption in its Form 10-K for the year ended January 30, 2009 pursuant to SAB Topic 11:M. Our preliminary conclusion at this point is that the conversion option will still be considered indexed to the Company’s own stock based on the guidance in EITF 07-5, but our analysis is not yet complete. We do note that if the conversion option remains embedded in the debt, then based on the nature of the convertible debt the Company will have to adopt FSP APB 14-1 as of January 31, 2009. The Company will include in its 2009 Form 10-K a discussion of this accounting pronouncement and the impact it will have on its consolidated financial statements pursuant to SAB Topic 11:M if appropriate. 6. We note that you may be required to repurchase the principal amount of your 1.125% Senior Convertible Notes due May 1, 2014 before maturity if a “Fundamental Change” occurs.Please disclose those events that constitute a Fundamental Change. To the extent it is reasonably possible that a Fundamental Change may occur, expand your discussion and analysis of liquidity and capital resources on page 53 to describe the impact that the occurrence of a Fundamental Change may have on your liquidity. Response: If a fundamental change, as defined below, occurs, each holder will have the right on the fundamental change repurchase date to require us to repurchase for cash all of its notes: (1) A “person” or “group” within the meaning of Section 13(d)(3) of the Exchange Act files a Schedule TO or any schedule, form or report under the Exchange Act disclosing that such person or group has become the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of shares of our common stock representing more than 50% of the voting power of our common stock entitled to vote generally in the election of directors; or (2) The first day on which a majority of the members of our board of directors does not consist of continuing directors; or (3) A consolidation, merger or binding share exchange, or any conveyance, transfer, sale, lease or other disposition of all or substantially all of our properties and assets to another person; or (4) A termination of trading The Company had disclosed under Risk Factors in its Fiscal 2008 Form 10-K on pages 19 and 31 the potential risk that the Company may be required to repurchase the principal amount of the Notes for cash before maturity as follows: Mr. John Reynolds Securities and Exchange Commission February 25, 2009 Page 9 Note 8. Long-Term Debt, page 95 (continued) We could be required to repurchase our 1.125% Senior Convertible Notes due May 1, 2014 for cash prior to maturity of the notes. The holders of our 1.125% Senior Convertible Notes due May 1, 2014 (the “1.125% Notes”) could require us to repurchase the principal amount of the notes for cash before maturity of the notes upon the occurrence of a “fundamental change” as defined in the prospectus filed in connection with the 1.125% Notes.Such a repurchase would require significant amounts of cash, would be subject to important limitations, and could adversely affect our financial condition. The Company did not include similar disclosures in its analysis of liquidity and capital resources in its Fiscal 2008 Form 10-K as its evaluation of the likelihood that the fundamental change provisions would occur was considered remote, therefore it deemed the disclosures made in the risk factors to be sufficient disclosure.The Company will evaluate the above fundamental change provisions in its preparation of its disclosures of liquidity and capital resources in future periodic 1934 Act filings with the Commission and will make disclosure in such filings if the likelihood that the fundamental change provisions could trigger an acceleration eventbecomes more than remote. Note 15. Employee Retirement Benefit Plans, page 110 7. We note that you provide a non-qualified deferred compensation plan and a supplemental retirement plan. Please disclose the amount of liabilities you have accrued under your retirement benefit plans to the extent they are material. Response: The Company agrees to disclose the amount of liabilities accrued for its non-qualified deferred compensation plan and supplemental retirement plan in its Fiscal 2009 Form 10-K to be filed in March 2009 with the Commission. Note 17.Asset Securitization, page 112 8. Please expand your disclosure related to your asset securitizations as follows: · Present separately the amount of amortization of your I/O strips and the amount that represent valuation adjustments. · Disclose the amounts of the components (e.g., interest-only strips, servicing liability, fair value of retained interests, etc.) that sum to represent your investment in asset-backed securities, and disclose the amounts related to your securitization arrangements that are included, by line item, in your statements of operations and comprehensive income and statements of cash flows. · Disclose whether you classify your investments in asset-backed securities as available-for-sale or trading under SFAS 115, pursuant to paragraph 14 of SFAS 140. Mr. John Reynolds Securities and Exchange Commission February 25, 2009 Page 10 Note 17.Asset Securitization, page 112 (continued) Response: The Company agrees to separately disclose the amount of amortization and valuation adjustments related to its I/O strip as follows in its Fiscal 2009 Form 10-K to be filed in March 2009 with the Commission: 2009 2008 2007 Additions to the I/O Strip $ 38,129 $ 24,057 Amortization (30,643 ) (24,608 ) Valuation Adjustments (105 ) 1,300 Value of I/O Strip at end of year $ 23,259 $ 15,878 The Company agrees to add the following table and related disclosures which will summarize the components that make up its investment in asset-backed securities on the consolidated balance sheets, the classification of those investments under FAS 115, and the amounts included, by line item, in the statements of operations and comprehensive income and statements of cash flows in its Fiscal 2009 Form 10-K to be filed in March 2009 with the Commission: Investment in asset-backed securities 2009 2008 Trading securities: I/O Strip $ 23,317 Retained Interest (primarily collateralized cash) 40,910 Available-for-sale securities: Ownership Interest 51,685 $ 115,912 The impact of our securitization activity on our consolidated statements of operations and comprehensive income are as follows (all items are included in selling, general, and administrative expenses): Activity 2009 2008 2007 Gain on sale of receivables to the Trust $ 38,129 $ 24,057 Amortization of I/O strip (30,643 ) (24,608 ) Valuation adjustments of I/O strip (105 ) 1,300 Residual cash flow earnedrelated to I/O interest 84,085 73,899 Establishment and amortization, net, of servicing liability related to Trust (935 ) 194 $ 90,531 $ 74,842 Mr. John Reynolds Securities and Exchange Commission February 25, 2009 Page 11 Note 17.Asset Securitization, page 112 (continued) Our servicing liabilities related to our securitized receivables program are recorded as a component of accrued expenses on our consolidated balance sheetsand amounted to $ million in fiscal 2009,$3.038 million in fiscal 2008, and $2.103 million in fiscal 2007, and the amortization of the servicing liabilities is included in selling, general, and administrative expenses in our consolidated statements of operations and comprehensive income. The cash flow related to our sale of receivables to the Trust, the activity related to amortization and valuation adjustments to the I/O Strip and servicing liability, and the activity related to the excess spread revenues are treated as operating cash flows.These activities are included innet cash provided by operating activities on the consolidated statements of cash flows.Our purchases of certificates issued by the Trust are reported as investing cash flows and amounted to $ million in fiscal 2009,$40.64 million in fiscal 2008, and $0.36 million in fiscal 2007. Schedule 14A Compensation of Executive Officers, page 14 9. We note your disclosure on page 18 that bonus payments under your Annual Incentive Plan are tied to performance targets, including corporate operating income, sales, sales volume and return on investment in inventory targets which do not appear to be disclosed in the relevant discussions.Similarly you do not disclose the Free Cash Flow target associated with the 2006-08 performance shares. In future filings, please disclose the specific performance targets used to determine incentive amounts or provide a supplemental analysis as to why it is appropriate to omit these targets. To the extent that it is appropriate to omit specific targets, please provide the disclosure pursuant to Instruction 4 to Item 402(b). General statements regarding the level of difficulty, or ease, associated with achieving performance goals either corporately or individually are not sufficient. In discussing how likely it will be for the company to achieve the target levels or other factors, provide as much detail necessary without providing information that poses a reasonable risk of competitive harm. Response: In our 2008 Proxy Statement under the caption “Compensation of Executive Officers:Compensation Discussion and Analysis – Pay for Performance”on page 24we state the following: … “[f]or Fiscal 2008, the annual incentive award for our Chief Executive Officer was determined solely upon the achievement of pre-established corporate operating earnings targets.For our other named executive officers, 70% of the annual incentive opportunity was tied to the achievement of pre-established corporate operating earnings targets.The remaining 30% was tied to the Committee’s assessment of performance relative to certain other metrics as recommended by our Chief Executive Officer.The corporate objectives applicable to the named executive officers (other than the Chief Executive Officer) are based on the achievement of levels of sales, sales volumes and return on investment in inventory. …”Achievement of the pre-established corporate operating earnings goals determines the amount of the total incentive amount which is available for payment to the named executive officers.It is from this amount that the 70% portion and the 30% portion, respectively, of the annual incentive opportunity are paid to our named executive officers (other than the Chief Executive Officer)”. Mr. John Reynolds Securities and Exchange Commission February 25, 2009 Page 12 Compensation of Executive Officers, page 14 (continued) In Fiscal 2008,corporate operating earnings goals, therefore, determined the maximum amount of bonuses payable to each named executive officer.Once the bonus amounts were determined by reference to the pre-established corporate operating earnings goals, 100% of that bonus amount was payable to the Chief Executive Officer while 70% of that bonus amount was payable to the other named executive officers.The remaining 30% balance of that bonus amount was dependent “on the achievement of levels of sales and sales volumes and return on investment in inventory.”Achievement of the latter performance goals cannot increase the aggregate bonus amounts available for payment to each named executive officer (other than the Chief Executive Officer), which is determined only by the achievement of pre-established corporate operating earnings targets.The Company did not disclose the specific performance targets relating to these subsidiary goals as the Company did not consider them material to an understanding of our compensation program.However, we did disclose the primary performance targets, namely the corporate operating earnings targets, and our actual performance against these targets which are set forth in a table under the caption “Fiscal 2008 Compensation Actions” on page 27. The annual incentive awards for Fiscal 2009 for the named executive officers are determined solely upon the achievement of pre-established corporate operating earnings targets without reference to any other subsidiary performance goals as was the case in Fiscal 2008.The Company agrees to similarly disclose our pre-established corporate operating earnings targets and our performance against those targets for Fiscal 2009 in our Proxy Statement for our 2009 Annual Meeting of Shareholders.We will also disclose the free cash flow targets and our performance against those targets with respect to our 2007-2009 performance shares. Mr. John Reynolds Securities and Exchange Commission February 25, 2009 Page 13 Form 10-Q for the fiscal quarter ended November 1, 2008 Note 1. Condensed Consolidated Financial Statements, page 7 Discontinued Operations, page 7 10. We note in footnote 4 to the table on page 8 that you recorded an income tax benefit due, in part, to a correction of an error. Please describe to us the nature and amounts of the error, the periods impacted by the error, and the reasons why you did not restate your financial statements of those prior periods. Response: The Company announced during its Fiscal 2009 first quarter ended May 3, 2008 that the Board of Directors and management had approved a plan for the sale of its Crosstown Traders non-core misses apparel catalog business.The non-core misses apparel catalog business met the requirements of SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” to be accounted for as held for sale as of May 3, 2008.Accordingly, the results of the non-core misses apparel catalog titles were reported as discontinued operations beginning with the Fiscal 2009 first quarter.During the Fiscal 2009 second quarter ended August 2, 2008 (subsequent to the filing of the Fiscal 2009 first quarter Form 10-Q) the structure of the sale changed as a result of a new buyer.Subsequent to the Fiscal 2009 second quarter, the Company entered into a definitive agreement to sell the non-core misses apparel business to the new buyer thatwas finalized in the Fiscal 2009 third quarter ended November 1, 2008. The error was identified as part of the finalization of the sale during the Fiscal 2009 third quarter. The error was related to the Company’s treatment of deferred tax balances in calculating the estimated loss on disposal.Specifically, in arriving at the net book value used in the calculation of the pre-tax estimated loss on disposal, the Company included the balance of the net deferred tax liability relating to temporary differences of the assets and liabilities to be disposed.The Company then included the reversal of this same net deferred tax liability in its calculation of the tax benefit associated with the pre-tax loss, thereby “double counting” the impact of the net deferred tax liability. As such the income tax benefit reported in the Fiscal 2009 first quarter as a component of the net loss from discontinued operations was overstated by $10,780,000. The income tax benefit reported for the thirteen and twenty-six weeks in the Fiscal 2009 second quarter as a component of the net loss from discontinued operations was overstated by $526,000 and $11,306,000, respectively. The correction of the error in the Fiscal 2009 third quarter resulted in the reversal of this previously recognized income tax benefit of $11,306,000 for the thirteen-week period ended, and properly reported the results of discontinued operations for the thirty-nine week period then ended. Mr. John Reynolds Securities and Exchange Commission February 25, 2009 Page 14 Discontinued Operations, page 7 (continued) In evaluating the accounting for the above error, the Company considered the requirements in the following authoritative guidance: · SFAS No. 154, Accounting Changes and Error Corrections, a replacement of APB Opinion No. 20 and FASB Statement No. 3 · SEC Staff Accounting Bulletin No. 99, Materiality · APB 28, Interim Financial Reporting Paragraph 25 of FAS 154 describes the requirements for restating historical financial statements when an error impacting those financial statements is discovered in a subsequent period. However, FAS 154 in paragraph 27 also indicates that the standard need not be applied to immaterial items. Both APB 28 and SAB 99 provide relevant guidance in making an evaluation as to whether the correction of an error would be considered material.Paragraph 29 of APB 28 states, “In determining materiality for the purpose of reporting the correction of an error, amounts should be related to the estimated income for the full fiscal year and also to the effect on the trend of earnings. Changes that are material with respect to an interim period but not material with respect to the estimated income for the full fiscal year or to the trend of earnings should be separately disclosed in the interim period.”SAB 99 indicates that “under the governing principles, an assessment of materiality requires that one views the facts in the context of the "surrounding circumstances," as the accounting literature puts it, or the "total mix" of information, in the words of the Supreme Court. In the context of a misstatement of a financial statement item, while the "total mix" includes the size in numerical or percentage terms of the misstatement, it also includes the factual context in which the user of financial statements would view the financial statement item. The shorthand in the accounting and auditing literature for this analysis is that financial management and the auditor must consider both "quantitative" and "qualitative" factors in assessing an item's materiality.
